

116 HR 7987 IH: TSA Security Threat Assessment Application Modernization Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7987IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Smith of Washington (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the Transportation Security Administration to standardize the enrollment process for individuals applying for multiple TSA Security Threat Assessment programs, including the TWIC, HAZMAT Endorsement, and TSA PreCheck programs of the Administration, and for other purposes.1.Short titleThis Act may be cited as the TSA Security Threat Assessment Application Modernization Act.2.Standardization of applications for certain programs of the Transportation Security Administration(a)In generalThe Administrator of the Transportation Security Administration (TSA) shall take such actions as are necessary to standardize the enrollment and renewal system for individuals applying for or renewing multiple TSA Security Threat Assessment programs, including the TWIC, HAZMAT Endorsement, and TSA PreCheck programs of the Administration (or any related successor programs), to permit an individual to—(1)enroll at a TSA-designated universal enrollment center once and use the application for one of such programs to enroll in two or more of such programs;(2)pay a fee that is less than the sum of the fees charged individually for each separate application; and(3)undergo a streamlined and expeditious renewal process.(b)PublicationThe Administrator of the Transportation Security Administration shall post on a publicly available webpage of the Administration information relating to the standardization of the enrollment system for individuals applying for multiple TSA Security Threat Assessment programs described in subsection (a).(c)BriefingNot later than six months after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall brief Congress on progress made toward the implementation of this section.(d)DeadlineNot later than 18 months after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall complete the standardization of the enrollment and renewal system for individuals applying for or renewing multiple TSA Security Threat Assessment programs described in subsection (a).(e)DefinitionsIn this Act:(1)HAZMAT EndorsementThe term HAZMAT Endorsement means a hazardous materials endorsement on a commercial driver’s license issued by a State under section 5103a of title 49, United States Code.(2)TSA PreCheckThe term TSA PreCheck means the trusted traveler program of the Transportation Security Administration under section 109(a)(3) of the Aviation and Transportation Security Act (49 U.S.C. 114 note) and section 44919 of title 49, United States Code.(3)TWICThe term TWIC means a valid transportation security card issued by the Secretary of the department in which the Coast Guard is operating under section 70105 of title 46, United States Code.